310 S.E.2d 347 (1984)
310 N.C. 148
Johnny E. PINKSTON
v.
James Edward CONNOR.
No. 491A83.
Supreme Court of North Carolina.
January 10, 1984.
Mills, Judge, at the 7 December 1981 Session of Superior Court, Iredell County.
Kluttz, Hamlin, Reamer, Blankenship & Kluttz by Richard R. Reamer, Salisbury, for defendant-appellant.
Pope & Brawley by William R. Pope, Mooresville, for defendant-appellee, Town of Mooresville.
Wardlow, Knox, Knox, Freeman & Scofield by Charles E. Knox and John S. Freeman, Charlotte, for plaintiff-appellee.
PER CURIAM.
Plaintiff, a city maintenance worker, sought damages for personal injuries resulting from defendant's negligent operation of his motor vehicle. The trial court refused to submit to the jury the issues of plaintiff's contributory negligence and the Town of Mooresville's concurring negligence.
The Court of Appeals determined that the trial court properly declined to submit the issue of plaintiff's contributory negligence since defendant failed to present sufficient evidence to support even an inference of that defense. Accordingly, the only basis upon which the Town could be held liable was through the acts or omissions of the plaintiff; thus, the decision favoring the plaintiff precludes any action against the Town.
The opinion of the Court of Appeals affirming the judgment for the plaintiff is affirmed.
AFFIRMED.